Exhibit 23 Consent of Independent Registered Public Accounting Firm To the Board of Directors General Electric Capital Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-178262, 333-182527 and 333-184794) on Form S-3 and in the registration statement (No. 333-164631) on Form S-4 of General Electric Capital Corporation, of our report dated February 26, 2013, relating to: (i) the statement of financial position of General Electric Capital Corporation and consolidated affiliates as of December 31, 2012 and 2011, (ii) the related statements of earnings, comprehensive income, changes in shareowners’ equity and cash flows for each of the years in the three-year period ended December 31, 2012, (iii) the related financial statement schedule, and (iv) the effectiveness of internal control over financial reporting as of December 31, 2012, which report appears in the December 31, 2012 annual report on Form 10-K of General Electric Capital Corporation. Our report refers to a change in the method of accounting for consolidation of variable interest entities in 2010. /s/ KPMG LLP KPMG LLP Stamford, Connecticut February 26, 2013
